Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/8/21 has been entered and fully considered.
Claims 2, 4 and 9 have been canceled.
Claim 1 has been amended.
The 102 rejection is withdrawn in light of Applicant’s amendments.
Claims 1, 3, 5-8 and 10 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 … at a temperature from ordinary temperature to 400 °C and at a pressure from ordinary pressure to 50 MPa.” and “… at a pressure from ordinary pressure to 50 MPa” respectively.  It is unclear how applicant’s invention appears to indicate the standard for measuring the degree intended by simply stating “ordinary temperature or pressure”.  Applicant is required to further bring clarification and/or correction to claims. The Examiner has taken the position that “ordinary temperature ranges from 200oC to 400oC”; and “ordinary pressure ranges from a small amount to 50 MPa”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 7, 8 and 10 are rejected under 103(a) as being obvious over CUNETTO ET AL. (WO2008034109; date 3/2008) and in view of QIAO ET AL. (US PG PUB 20160096996) in their entirety.  Hereby referred to as CUNETTO and QIAO.  The bold represents the claimed invention.
Regarding claims 1, 3, 4, 5, 6, 7 and 10:
CUNETTO teaches in the abstract methods, vessels, and systems are provided for processing lipids contained in biomass, such as organisms grown in aqueous media or wastes in aqueous media, to produce fatty acid esters as components of a fuel, such as biofuels [bio-liquid fuel]. The methods described are able to efficiently convert cellular lipids to biofuels from lipid- containing biomass such as algae; wherein the algae is microalgae (i.e. feedstock for the biofuel product) (see claim 2 of CUNETTO).  The method furthers processes in para [0018] at elevated temperature and pressure within a reactor for destructing cellular material of the composition may approach or may be at supercritical conditions For example, the temperature may be elevated to between 180oC and 450oC [meets the limitation of claim 1 - temperature from ordinary temperature to 400 °C; and claim 10 - at a temperature from 200 to 400 °C], and the pressure can be elevated to between 0.5MPa and 40MPa [meets the limitation of claim 1 - at a pressure from ordinary pressure to 50 MPa; and claim 10 - at a pressure from ordinary pressure to 50 MPa], to produce diglycerides and triglycerides by reacting the oily phase with the alcohol at a near critical or supercritical reaction condition.  Para [0020] teaches that the alcohol reacted with the oily phase can have 1 to 20 carbon atoms, the alcohol is methanol or ethanol.  Para [0023] teaches reactions of methods can be carried out in the presence of a catalyst.   Examples of catalysts include, but are not limited to, inorganic or organic acids or bases, metals (i.e. metals on the periodic chart) or their oxides, silicates, carbonates or other salts of elements such as the alkali elements including aluminum (group 13), magnesium 
Although, CUNETTO does not use the terms “transition metal oxides”, one of ordinary skill in the art would recognize the disclosure of CUNETTO fatty acid ester production with the incorporation of the catalyst materials, wherein metals and their oxides, includes all metals of the periodic chart i.e. alkali metals, alkaline earth metals, Lanthanoids, Actinoids, transition metals and post-transition metals (see para [0023]).  Therefore it would have been obvious to a person skilled in the art to be motivated to utilize the catalysts of CUNETTO to produce biofuels from microalgae and transition metal oxides.
CUNETTO teaches the disclosure as describe above; however CUNETTO does not explicitly teach a catalyst supported on a carbon material or an aluminum oxide, or wherein the catalyst is a composite oxide containing a transition metal, but it is within the scope of CUNETTO teaching of the examples of catalysts include, but are not limited to, inorganic or organic acids or bases, metals or their oxides; however QIAO teaches the production of fuels from biomass (abstract).  Para [0013] teaches that the biomass component comprises at least one member selected from the group including algae (i.e. feedstock). Para [0014] teaches the deconstruction catalyst which may comprise a support member selected from the group comprising W, Zr, Al, carbon, alumina (aka aluminium oxide), zirconia, tungstated zirconia, and mixtures thereof.  Para [0081] 
The fatty acid ester production taught in CUNETTO, and the biofuel production of QIAO belong to mutually the same field of endeavor, which is the method for producing biofuel with a starting material that includes algae.   
Therefore, it would have been obvious to a person of ordinary skill in the art to use the combination of catalyst (i.e. composite catalyst and the support catalyst) taught by QIAO with the production process of  CUNETTO with reasonable expectation that this would result in a biofuel derived from microalgae. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of CUNETTO and QIAO to obtain the invention as specified in claims 1, 3, 4, 5, 6 and 7.
Regarding claim 8:
CUNETTO teaches the disclosure above of claims 1 and 10 which is hereby incorporated; in addition para [0017] teaches that the composition comprising the cellular material with the alcohol under critical or super critical conditions may contain water.
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-8 and 10 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771